DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 20 recites the limitation "the copy operation".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of continuing examination, examiner assumes that claim 14 is dependent on claim 14, and claim 20 is dependent on claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-11, 13-20  is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by  Hutchison (pub #US 20100250882 A1).
Regarding claim 1, Hutchison discloses a method for use in a storage system (method of using the storage system shown in figure 2, method details are shown in figures 3-9), the method comprising: receiving a request (flashcopy 20, paragraph 28) to write data stored at a first range of a first volume to a second range of a second volume (copy sections of data, A-T, from 12a to 12b), where first metadata (data structure illustrating 12a shown in figure 3) for the first range of the first volume is associated with a range of physical addresses where the data is stored in the storage system (real location of the data, paragraph 28); and responsive to receiving the request: creating second metadata for the second range of the second volume (data structure illustrating 12b shown in figure 3), wherein the second metadata is associated with the range of physical addresses where the data is stored in the storage system (refers to the same real location of the data, paragraph 28); and associating the second volume with the second metadata (figure 3,p paragraph 28).
Regarding claim 2, the above reference discloses the method of claim 1 further comprising fulfilling the request to write the data without accessing the first range of data (flashcopy does not actually write the original data, but simply links another storage volume to the original data, paragraph 28).
Regarding claim 3, the above reference discloses the method of claim 1, further comprising delaying the creation of the second metadata until receiving a write request targeting the first range of the first volume (the flashcopy 20 is not performed right away, until a data write is made to the location, paragraph 29).
Regarding claim 4, the above reference discloses the method of claim 1, further comprising: receiving a write request targeting a second range of the second volume; creating third metadata; storing an indication that the second metadata underlies the third metadata; and associating the second range of the second volume with the third metadata (a new backup volume 12c, represented by the data structure shown in figure 7, paragraph 31).
Regarding claim 6, the above reference discloses the method of claim 1, wherein the request to write data at a first range of a first volume to a second range of a second volume is a copy operation to copy the data at the first range of the first volume to the second range of the second volume (flashcopy 20 is a copy of the original volume 12a, paragraph 28).
Regarding claim 7, the above reference discloses the method of claim 6, further comprising: buffering the copy operation (delaying the flashcopy until later, when an actual data write is made, paragraphs 28-29); receiving a second request to write data to the first range of the first volume (a data write, paragraph 29); and responsive to receiving the second request, proceeding to perform the copy operation (perform the original copy when the data write is received, paragraph 29, illustrated in figure 3 using data examples “Z” and “F”).
Regarding claims 8-11, 13-20, examiner notes that these claims are substantially similar to claims 1-4, 6, and 7 above.  The same grounds of rejection are applied.

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record discloses creating metadata to represent copy operation, so the operations can be delayed and only performed when the original data is being written over.  However, prior art of record does not teach or suggest, inter alia, that when a second metadata underlies a third metadata, setting the second metadata to read-only.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181